Exhibit 10.5




FIRST AMENDMENT TO THIRD LIEN SECURITY AGREEMENT
This FIRST AMENDMENT TO THIRD LIEN SECURITY AGREEMENT (this “AMENDMENT”) is
dated as of October 31, 2016, and is entered into by and among TURTLE BEACH
CORPORATION, a Nevada corporation (“TURTLE BEACH”), VTB HOLDINGS, INC., a
Delaware corporation (“VTB HOLDINGS”), VOYETRA TURTLE BEACH, INC., a Delaware
corporation (“VTB;” collectively, with Turtle Beach and VTB Holdings, jointly
and severally, the “Debtor”) and SG VTB HOLDINGS, LLC (the “LENDER”).
WHEREAS, the Debtor had previously entered into that certain Third Lien Security
Agreement, dated as of November 16, 2015 (the “Agreement”); and


WHEREAS, the Lender and the Debtor desire to enter into certain amendments to
the Agreement.


NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in the Agreements and this Amendment, and other valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:


ARTICLE I
AMENDMENT TO THE AGREEMENT


1.01.    Amendment.


(a)    Section 2 of the Agreement is hereby replaced in its entirety with the
following:


“2.    OBLIGATIONS SECURED. The obligations secured hereby are the payment and
performance of all obligations of Debtor under the Guaranty entered into by VTB
Holdings and VTB, dated November 16, 2015, as amended October 31, 2016 (the
“Guaranty”), the Subordinated Promissory Note, dated November 16, 2015 (the
“Note”) from Turtle Beach to the Lender including all principal and interest
thereon and the Subordinated Promissory Note, dated October 31, 2016 (the
“Additional Note” and together with the Note, the “Notes”) from Turtle Beach to
the Lender including all principal and interest thereon (collectively, the
“Indebtedness”).”


(b)    Section 7 of the Agreement is hereby replaced in its entirety with the
following:


“7.    EVENTS OF DEFAULT. The occurrence of any of the “Events of Default” as
such term is defined in either of the Notes shall be an “Event of Default” under
this Agreement.”


(c)    Each reference to “Note” in the Agreement other than in Section 2 shall
be replaced with “Notes”.




--------------------------------------------------------------------------------




ARTICLE II
CLOSING CONDITIONS


This Amendment shall be deemed effective as of the date set forth above upon the
Lender having received a copy of this Amendment duly executed by Debtor and
Lender.




ARTICLE III
MISCELLANEOUS


Except as otherwise specifically modified by this Amendment, all terms and
provisions of the Agreement, as modified hereby, shall remain in full force and
effect and are hereby ratified and confirmed in all respects. Nothing contained
in this Amendment shall in any way impair the validity or enforceability of the
Agreement, as modified hereby, or alter, waive, annul, vary, affect, or impair
any provisions, conditions, or covenants contained therein or any rights,
powers, or remedies granted therein, except as otherwise specifically provided
in this Amendment. This Amendment may be executed in counterparts, each of which
shall constitute an original, but all of which when taken together shall
constitute a single contract. Delivery of a signature page of this Amendment by
telecopy shall be effective as delivery of a manually executed counterpart of
this Amendment. This Amendment may be executed and delivered by facsimile or
electronic mail, and will have the same force and effect as manually signed
originals. This Amendment shall be governed by and construed in accordance with
the laws of the State of New York.


[Rest of page left intentionally blank]



IN WITNESS WHEREOF, the parties have executed and delivered this Amendment as of
the day and year first written above.
DEBTOR:
 
TURTLE BEACH CORPORATION, a Nevada corporation


By: /s/ John T. Hanson____________
Name: John T. Hanson
Title: Chief Financial Officer




VOYETRA TURTLE BEACH, INC., a Delaware corporation


By: /s/ John T. Hanson____________
Name: John T. Hanson
Title: Chief Financial Officer
 
 
VTB HOLDINGS, INC., a Delaware corporation


By: /s/ John T. Hanson____________
Name: John T. Hanson
Title: Chief Financial Officer
 
 
 
 
 





ACKNOWLEDGED AND AGREED:




SG VTB HOLDINGS, LLC




By: /s/ Kenneth A. Fox_____________    
Name: Kenneth A. Fox
Title: Managing Member


















